Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1-3, 7, 8, 11 and 13-18 are allowable. Claims 19-20 and 22-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions 1 and 2, as set forth in the Office action mailed on 1/26/21, is hereby withdrawn and claims 19-20 and 22-23are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Examiner’s Statement of Reasons for Allowance
Claims 1-3, 7, 8, 11, 13-20 and 22-23 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the control unit stops the drive target antenna after communication processing carried out by the drive target antenna has ended, and wherein, in a case where the contact position or proximity position has moved a prescribed distance or more after the communication processing carried out by the drive target antenna has ended, the control unit starts driving one or more of the plurality of near 
Claims 2, 3, 7, 8, 14-20, 22 and 23 depend therefrom.
Regarding independent claim 11, patentability exists, at least in part, with the claimed features of “wherein, in a case where a plurality of contact positions or proximity positions have been detected within a prescribed time by the touch panel, the control unit starts driving, as a first driven antenna, one or more of the plurality of near field communication antennas that correspond to a contact position or proximity position that is first detected, and wherein, after communication processing carried out by the first driven antenna has ended, the control unit stops the first driven antenna, and starts driving, as a second driven antenna, one or more of the plurality of near field communication antennas that correspond to a contact position or proximity position that is subsequently detected.”
Regarding independent claim 13, patentability exists, at least in part, with the claimed features of “wherein the control unit sequentially drives the plurality of near field communication antennas in a prescribed order, and, in a case where contact or proximity has been detected by the touch panel, starts driving, as the drive target antenna, the one or more near field communication antennas that correspond to the contact position or proximity position, and wherein, after communication processing carried out by the drive target antenna has ended, the control unit sequentially drives antennas excluding an antenna serving as the drive target antenna, from among the plurality of near field communication antennas.”
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845